COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Elder and Senior Judge Willis


BARBER & ROSS COMPANY AND
 LIBERTY MUTUAL FIRE INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 0004-06-4                                         PER CURIAM
                                                                    MAY 2, 2006
MIRSAD KAJGANIC


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellants.

                 (Metin A. Cay; Swiger & Cay, on brief), for appellee.


       Barber & Ross Company and its insurer appeal a decision of the Workers’ Compensation

Commission finding that (1) Mirsad Kajganic sustained a compensable injury by accident on

July 8, 2003; and (2) his claim was not barred by his failure to follow medical restrictions. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Kajganic v. Barber & Ross Co., et al., VWC File No. 215-03-29 (Dec. 7, 2005). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.